DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” has been used to designate both the back of a mount body (Fig. 6B, para. 0043, line 5) and a connector (Fig. 6C, para. 0045, line 3). (The examiner notes that reference character “610” is also used in para. 0045, line 3, to designate a connector portion, but this instance appears to be a typographical error, as noted below in the objection to the specification.)  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “314” designating a hook, “316” designating a biased latch, and “318” designating a swivel (para. 0037).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “409” in Fig. 4A. It appears to the examiner that reference number “409” in Fig. 4A should read --404--, consistent with Figs. 4B-C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, each instance of “football 102” should read --football 104-- (consistent with Fig. 1 and para. 0029, lines 4-5). See para. 0029, lines 10-12 and 16; para. 0032, line 2; and para. 0034, line 3.
In para. 0038, line 4, “Figure 4B” should read --Figure 4D-- (since section line A-A is shown in Fig. 4D).
In para. 0045, lines 2-3, “two connector portions 608, 610” should read --two connector portions 606, 608-- (consistent with Figs. 6B-C and para. 0043, lines 2-3).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 13, each instance of “said second end said first connector” should read --said second end of said first connector.
In claim 11, line 14, “said first end said first connector” should read --said first end of said first connector--.
In claim 11, line 23, each instance of “said second end said second connector” should read --said second end of 
In claim 11, line 24, “said first end said second connector” should read --said first end of said second connector--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7-10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the second connector comprising a bearing between the first and second ends such that the first and second hooks can independently rotate relative to each other. However, the first and second hooks are part of the first connector (see claim 2). The claimed arrangement of the bearing of the second connector is therefore unclear. It appears to the examiner that “said first hook and said second hook” in lines 2-3 should read --said third hook and said fourth hook--.
Regarding claims 7 and 16, the limitation “a top surface configured to secure said flat body to the stationary body” in lines 2-3 renders the claim indefinite, because it is unclear in what sense the top surface would be considered to be “configured to secure said flat body to the stationary body”. This limitation is not clarified by Applicant’s disclosure, which does not describe the top surface being configured to perform this function. Applicant’s Fig. 5 shows a mount (502) with a connector (510) attached to a top surface of a flat body (504) of the mount (502). The top surface does not appear to be configured to secure the flat body (504) to a Claims 8-10 are rejected in view of their dependency from claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fant (US Patent Pub. 2018/0056141, hereinafter Fant) in view of D. Lawless Hardware (“Double Clip Swivel Snap”, non-patent literature; hereinafter Lawless).
Regarding claim 1, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end 
Fant differs from the claimed invention only in that Fant does not teach that the attachment of the first end of the second connector to the second loop of the cord is reversible. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image below) having first and second ends that are both reversibly attachable (see Description, line 3, “both ends clip for greatest convenience”), e.g., to a cord (see Description, line 1, “instantly stop any cord … from tangling”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant by reversibly attaching the first end of the second connector to the second loop of the cord, as suggested by Lawless, so that the second connector can be more conveniently attached to and removed from the cord (e.g., for replacement).

    PNG
    media_image1.png
    191
    370
    media_image1.png
    Greyscale

Regarding claim 2, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant further teaches the first connector (19) comprises a hook (of carabiner clip 26b; see Fig. 2), corresponding to the claimed second hook, and a biased latch (as is conventional in carabiner clips; see Fig. 2), corresponding to claimed second biased latch, at the second end (26b) of the first connector (19), wherein the biased latch opens and closes (para. 0023, lines 4, “releasably attaches”) to attach the stationary body (12) to the hook (of clip 26b). Fant does not explicitly teach a first hook and biased latch at the first end of the first connector for attaching the first loop of the cord to the first hook. However, as noted above, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image above), which includes a first hook (H1) and a first biased latch (L1) at a first end of the connector, wherein the first biased latch (L1) is clearly understood to open and close to attach a cord to the first hook (H1; see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”), in combination with a second hook (H2) and a second biased latch (L2) at a second end of the connector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the first connector of Fant to include a hook and a biased latch that opens and closes to attach the first loop of the cord to the hook of the first 
Regarding claim 3, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 2. Lawless further teaches a bearing (B; see annotated image above) disposed between the first and second ends, such that the first hook (H1) and the second hook (H2) can independently rotate (see Description, line 2, “swivel”) relative to each other.
Regarding claim 4, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 2, including the reversible attachment of the first end of the second connector to the second loop of the cord, as taught by Lawless and discussed above for claim 1. Fant further teaches the second connector (17, Figs. 1 and 3) comprises a hook and a biased latch (of carabiner clip 26a, understood to be of conventional design similar to that shown in Fig. 2 with respect to clip 26b), corresponding to the claimed fourth hook and fourth biased latch, at the second end (26a) of the second connector (17), wherein the biased latch opens and closes (para. 0021, line 10, “releasably attaches”) to attach the football (15) to the hook (of clip 26a). With respect to the reversible attachment of the first end of the connector to the second loop of the cord, Lawless further teaches the reversible attachment feature at the first end of the connector likewise includes a hook (H1) and a biased latch (L1) at a first end of the connector, the biased latch (L1) clearly understood to open and close to attach a cord to the hook (H1; see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”). Therefore, when modifying the first end of Fant’s second connector to reversibly attach to the second loop of the cord, as discussed above for 
Regarding claim 5, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 4. Lawless further teaches a bearing (B; see annotated image above) disposed between the first and second ends, such that the two hooks (H1, H2) of the connector can independently rotate (see Description, line 2, “swivel”) relative to each other.
Regarding claim 6, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 7, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 6. Fant further teaches the mount (36, 38) comprises a flat body (washer 38) having a top surface (outward facing surface, Fig. 4) configured to secure the flat body (38) to the stationary body (12; e.g., via hole in top surface of washer 38, through which screw eye 38 is inserted; analogous to Applicant’s flat body 504, Fig. 5, with screw openings 506 in top surface); and a connector (screw eye 36) attached to the top surface of the flat body (as shown in Fig. 4) and connected to the second end (26b) of the first connector (19), 
Regarding claim 11, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) attached to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) comprising a hook and a biased latch (of carabiner clip 26b, Fig. 4; conventional hook and latch structure of carabiner clip shown in Fig. 3), corresponding to the claimed second hook and second biased latch, that opens and closes (para. 0023, line 4, “releasably attaches”) to attach a stationary body (structure 12, via screw eye 36, Fig. 4) to the first hook (of clip 26b), wherein the first end (30b) of the first connector (19) independently rotates relative to the second end (26b; via swivel 28b) of the first connector (19), and the second end (26b) of the first connector (19) independently rotates relative to the first end (30b) of the first connector (19); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) attached to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) comprising a hook and a biased latch (of carabiner clip 26a, Fig. 3), corresponding to the claimed fourth hook and fourth biased latch, at the second end (26a) of the second connector (17), wherein the biased latch (of clip 26a) opens and closes (para. 0021, lines 9-10, “releasably attaches”) to attach the football (15, via loop 20, Fig. 3) to the hook (of clip 26a), wherein the first end (30a) of the second connector (17) independently rotates relative to the second end 
Fant does not teach a hook and biased latch at the first end of each of the first and second connectors for attaching the loops of the elastic cord to the hooks of the connectors. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image above), which includes a hook (H1) and a biased latch (L1) at a first end of the connector, wherein the biased latch (L1) is clearly understood to open and close to attach a cord to the hook (H1), in combination with another hook (H2) and biased latch (L2) at a second end of the connector (see Description, line 1, “instantly stop any cord … from tangling”; and line 3, “both ends clip for greatest convenience”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of each of Fant’s first and second connectors (17 and 19) to include a hook and a biased latch that opens and closes to attach the first and second loops of the cord to the hook of the respective connector, as suggested by Lawless, so that the first and second connectors can be more conveniently attached to and removed from the cord (e.g., for replacement).
Regarding claim 12, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 11. Lawless further teaches each connector having a bearing (B, annotated image above) between the first and second ends of the connector.
Regarding claim 13, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 12. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
claim 14, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) configured to attach to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) configured to attach to a stationary body (structure 12, via screw eye 36, Fig. 4), wherein the first connector (19) is configured to allow the first end (30b) to swivel (via swivel 28b) relative to the second end (26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) configured to attach to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) configured to reversibly attach to the football (15, via loop 20, Fig. 3), wherein the second connector (17) is configured to allow the first end (30a) to swivel relative to the second end (26a).
Fant differs from the claimed invention only in that Fant does not teach that the attachment of the first end of the second connector to the second loop is configured to be reversible. However, Lawless teaches a conventional swivel connector (“double clip swivel snap”; see annotated Lawless image below) having first and second ends that are both reversibly attachable (see Description, line 3, “both ends clip for greatest convenience”), e.g., to a cord (see Description, line 1, “instantly stop any cord … from tangling”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant by configuring the first end of the second connector to reversibly attach to the second loop of the cord, as suggested by Lawless, so that 
Regarding claim 15, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 14. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 16, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 15. Fant further teaches the mount (36, 38) comprises a flat body (washer 38) having a top surface (outward facing surface, Fig. 4) configured to secure the flat body (38) to the stationary body (12; e.g., via hole in top surface of washer 38, through which screw eye 38 is inserted; analogous to Applicant’s flat body 504, Fig. 5, with screw openings 506 in top surface); and a connector (screw eye 36) attached to the top surface of the flat body (as shown in Fig. 4) and connected to the second end (26b) of the first connector (19), as those limitations are best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Lawless, in further view of Hammond (US Patent No. 4,793,612, hereinafter Hammond).
Regarding claim 8, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant teaches the flat body (38, Fig. 4) forms a hole, and a connector (screw of screw eye 36) attaches the flat body (38) to the stationary body (12) using the hole (Fig. 4). Fant does not teach the flat body forming two such holes for receiving two such connectors. However, to solve the problem of mounting a tethered ball apparatus to a 
Regarding claim 9, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 8. Fant teaches the stationary body (12) is a wall (para. 0024, line 2). Hammond also teaches the stationary body is a wall, and further teaches the pair of connectors comprises a pair of screws (col. 5, lines 59-64, “conventional wood screws”).
Regarding claim 10, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant does not teach a pair of curved portions at opposite ends of the flat body for attaching to a chain-linked fence. However, to solve the problem of mounting a tethered ball apparatus to a stationary body, Hammond teaches a mount (Fig. 1) comprising a flat body (backboard 11) with a pair of curved portions (U-bolts 13) at opposite ends of the flat body (at top and bottom ends of backboard 11, Fig. 1), wherein .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masters (US Patent No. 3,042,404), Williams (US Patent No. 5,611,540), and Shirley (US Patent Pub. 2004/0204299) each teach a tethered football apparatus and are cited here as representative of the state of the art.
Allen (US Patent No. 1,516,875), Marchins (US Patent No. 2,193,291), Maurice (US Patent No. 9,429,182), Paik et al. (US Design Patent D686,058), Petzl (US Design Patent No. D753,986), Reid (US Design Patent D769,104), Tom Bihn “Swivel Double Carabiner” (non-patent literature), Hikehitch 360 (non-patent literature), Tyny Tools “Swivel Clips” (non-patent literature), and Merrithew “Spring Clip - Double-Ended Swivel” (non-patent literature) teach various known designs for a connector having a hook and latch at each end and a swivel between the two ends.
Tucker et al. (US Patent No. 3,964,197), Telles (US Patent No. 6,592,102), and Zannoni (US Patent No. 8,322,667) each disclose a mount comprising a flat body with two curved portions for attaching to a chain-link fence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 24, 2022/